                      Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 1 of 47

                  1    Law Offices of
                       MATHENY SEARS LINKERT & JAIME LLP
                  2    MATTHEW C. JAIME (SBN 140340)
                       SARAH M. WOOLSTON (SBN 320510)
                  3    3638 American River Drive
                       Sacramento, California 95864
                  4    Telephone:   (916) 978-3434
                       Facsimile:   (916) 978-3430
                  5    mjaime@mathenysears.com
                       swoolston@mathenysears.com
                  6
                       Attorneys for Defendant, COSTCO WHOLESALE
                  7    CORPORATION

                  8
                                                    UNITED STATES DISTRICT COURT
                  9
   D.
   ...J                                           EASTERN DISTRICT OF CALIFORNIA
   ...J
                 10
    w
   ::i
   _       "<t
           co
     c:( w co    11
    ~ ~g;              YOLANDA LOPEZ,                                   DEFENDANT COSTCO WHOLESALE
         ~ «
    0(1 0_                                                              CORPORATION'S NOTICE OF
LLI-~Z           12
°o::w~
en w>o                                     Plaintiffs,                  REMOVAL
~ ~ 12~
- z Z«           13
t:: - «u
o...Ju-                    v.                                           [DIVERSITY JURISDICTION]
   Cl)12~
~o::wz           14
  c:( :2w
  W «:2                COSTCO WHOLESALE                                 Complaint filed: 6/18/20
   U) ~~         15    CORPORATION and DOES 1 to 25,
   )-co   u
          M«
   Z                   inclusive,
   w
           (f)
                                                                        Stanislaus County Superior Court, State
   J:            16
                                           Defendant.                   Case No. CV-20-002694
   ~
   :E            17

                 18

                 19          TO THE CLERK OF THE ABOVE-ENTITLED                     COURT AND TO PLAINTIFF

                 20   AND HER ATTORNEYS OF RECORD:

                 21          PLEASE TAKE NOTICE that Defendant COSTCO WHOLESALE                      CORPORATION

                 22   hereby removes the matter Yolanda Lopez v. Costeo Wholesale Corporation; and DOES 1-25

                 23   inclusive from the Superior Court of California, County of Stanislaus, Case No. CV-20-002694 to

                 24   the United States District Court for the Eastern District under 28 U.S.C. sections §1441(b), and

                 25   §1446(b)(3).    Copies of the pleadings and other papers served on the removing defendant in the

                 26   above-described action are attached to this Notice of Removal as required by 28 U.S.C. § 1446.

                 27   (See Exhibits    A Complaint), B (Statement of Damages), C (Plaintiffs       Response to Form

                 28   Interrogatory 2.5), and D (Answer).
                                                                        1
                                     DEFENDANT COSTCO WHOLESALE CORPORATION'S       NOTICE OF REMOVAL
                          Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 2 of 47

                      1   I.      STATEMENT OF JURISDICTION

                      2           1.     As the record demonstrates, the action pending in state court is a civil action within

                      3   the original diversity jurisdiction of the federal district courts under 28 U.S.C. §1332(a) because

                      4   there is complete diversity of citizenship between the litigants, and the amount in controversy

                      5   exceeds $75,000.

                      6          2.      Based upon information and belief, Plaintiff was a Citizen of California and resident

                      7   of the County of Stanislaus, California on May 6, 2018, the date of the alleged incident.

                      8           3.     Based upon information and belief, Plaintiff was a citizen of California and resident

                      9   of Stanislaus County, California when she filed the Complaint on June 18, 2020; and based upon
  Q.
  ...J
  ...J
                     10   information and belief, Plaintiff is a citizen of California and resident of Stanislaus County,
   w
    ~         '<:t

    <~~
  ..,     -   OJ)
                     11   California at the time of filing of this Notice of Removal. (See Plaintiffs   Complaint, attached as
    ~ 0_
      0: «
u..I-O:Z             12   Exhibit A.)
o 0:: UJ0:
CI) w>o
~ ~ o:~              13          4.      Defendant COSTCO WHOLESALE CORPORATION                     was on May 6,2018, the
u:: z Z«
u..-«()
o...J()-
$CI)O:~                   date of the alleged incident, and on June 18,2020, when Plaintiff filed the Complaint, a Washington
« 0:: UJZ            14
....J <::::EUJ
    w«::::E
  en)-"'()
      ~~             15   Corporation   with   its principal   place   of business   in Issaquah,   Washington.       COSTCO
          M«
    z         CI)
    w                     WHOLESALE CORPORATION                is at the time of filing this Notice of Removal a Washington
    :I:              16
    I-
    <
  :E                 17   Corporation with its principal place of business in Issaquah, Washington.

                     18           5.     Plaintiff claims to have suffered general damages and special damages.           (See

                     19   Statement of Damages, attached as Exhibit B.)

                     20          6.      Defendant received Plaintiffs    Statement of Damages on October 9,2020. Plaintiff

                     21   in her statement of damages, based upon information and belief, prepared by her counsel, asserted

                     22   that she has incurred an excess of $500,000.00 in total damages due to the aforementioned incident

                     23   at Costco. (Exhibit B.)

                     24          7.      Plaintiff stated in her response to Form Interrogatory, No. 2.5 that she has lived in

                     25   Ceres, CA (Stanislaus County) at the same address since 20010. Attached as Exhibit C is a copy

                     26   of Plaintiff s discovery response.

                     27   III

                     28   II.    VENUE
                                                                             2
                                        DEFENDANT   COSTCO WHOLESALE CORPORATION'S        NOTICE OF REMOVAL
                         Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 3 of 47

                     1           8.      This action was filed in the Superior Court of California for the County of

                     2   Stanislaus.   Venue properly lies with the United States District Court for the Eastern District of

                     3   California as the district and division embracing the places where the action is pending.       (See 28

                     4   U.S.C. §84(b) and 1441(a).) Defendant is a corporation doing business in the County of Stanislaus.

                     5   (Exhibit A, Complaint, ~ 4.)    Consequently, the alleged acts and events Plaintiff complains of

                     6   occurred in this judicial district. (28 U.S.C. §1391(a).)

                     7   III.    INTRADISTRICT ASSIGNMENT

                     8           9.      Assignment to the United States District Court for the Eastern District in California

                     9   sitting in Fresno is proper under 28 U.S.c. sections 1331 and 1441(a) and Eastern District of
   D.
   ..J
   ..J
                    10   California Rule 120(d) because the state court action was filed and is pending in the County of
    w
    ::E
    _       '<t
            (0

   .., ~~
    <LUCIO

   olJ   0::<I::.
                    11   Stanislaus and Plaintiff is a citizen of California and the alleged acts and events Plaintiff complains
         0_
LJ.. ••• o::Z
OQ::LUO::
                    12   of occurred in Stanislaus County.
Cl)w>o
~- ~o::~            13   IV.     PLEADINGS, PROCESS, AND ORDERS
   ZZ<I::
It - <l::U
o..Ju-
$(/)O::~
<l::Q::LUz          14           10.     On June 18, 2020, Plaintiff filed a Complaint in Stanislaus County Superior Court
.J<:2LU
    w<l:::2
   (I) ~ ~
    >-(Ou
                    15   alleging premises liability and negligence against COSTCO WHOLESALE CORPORATION.                     A
       "'<I::
    Z     CI)
    w
    x:              16   copy of the Summons and Complaint was previously attached as Exhibit A.
    ~
   ::E              17           11.     Defendant received Plaintiffs   Statement of Damages on October 9, 2020. Plaintiff

                    18   in her statement of damages, based upon information and belief, prepared by her counsel, asserted

                    19   that she has incurred an excess of$500,000.00    in total damages due to the aforementioned incident

                    20   at Costco. A copy of Plaintiff's Statement of Damages was previously attached as Exhibit B.

                    21           12.     On September     17, 2020, COSTCO WHOLESALE               CORPORATION          filed an

                    22   Answer in Stanislaus County Superior Court in response to the Complaint. A copy ofthe Answer

                    23   is attached as Exhibit D.

                    24           13.     Since the pending $500,000.00      Statement of Damages is Plaintiffs       reasonable

                    25   estimate of her claims, it constitutes the amount in controversy. (See Aguilar v. Wells Fargo Bank

                    26   NA., No. ED CV 15-01833-AB (SPx), 2015 U.S. Dist. LEXIS 150017, at *9 (C.D. Cal. Nov. 4,

                    27   2015).) The amount in controversy here of $500,000.00 clearly exceeds the $75,000.00 threshold.

                    28   Therefore, Plaintiffs valuation of her claims exceed the amount in controversy.
                                                                             3
                                       DEFENDANT COSTCO WHOLESALE CORPORATION'S            NOTICE OF REMOVAL
                     Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 4 of 47


                 1   v.      DIVERSITY        OF CITIZENSHIP          & AMOUNT IN CONTROVERSY

                 2           14.      A corporation is a citizen of its state of incorporation and the state in which its

                 3   principal place of business is located. (28 U.S.C. 1332(c)(1); Hertz Corp. v. Friend, 559 U.S. 77, 80

                 4   (2010).) A corporation's principal place of business is " ... the place where a corporation's officers

                 5   direct, control, and coordinate the corporation's activities. It is the place that Courts of Appeals have

                 6   called the corporation's      'nerve center.'"    (Id. at 92-93.)   The "nerve center" is usually its

                 7   headquarters.    (Id.)

                 8           15.      Based upon information and belief, COSTCO WHOLESALE CORPORATION

                 9   could not ascertain from the face of the Complaint that Plaintiff was a citizen of California.
  D.
  ..J
  ..J                        16.      Defendant COSTCO WHOLESALE CORPORATION was on May 6,2018 when
                10
   w
   :E
   _ <0v
   «woo
  .., 2::l£     11   the alleged incident occurred and on June 18, 2020 when Plaintiff filed the Complaint, a
  ~ 0_
    0:«
LJ..t-o:Z       12   Washington Corporation with its principal place of business in Issaquah, Washington.           As such,
o 0:: w 0:
(j) w>o

~ ~1i:~
- zz«           13   COSTCO WHOLESALE CORPORATION'S                     domicile is Washington. COSTCO WHOLESALE
tt-«(j
o..J(j-
~CI)1i:~             CORPORATION is at the time of filing this Notice of Removal, a Washington Corporation with
                14
   «:2wz
::so::w
   w«:2
  (I) ~~
   ><O(j
                15   its principal place of business in Issaquah, Washington.
        <">«
   Z      (j)
   w            16           17.      Plaintiff stated in her response to Form Interrogatory, No. 2.5 that she has lived in
   J:
   ~
  :E            17   Ceres, CA (Stanislaus County) at the same address since 2010. Defendant Costco received the

                18   discovery responses on October 26, 2020 via the U.S. Mail. Attached as Exhibit C is a copy of

                19   Plaintiffs discovery response. As such, Plaintiffs domicile is California and has been since at least

                20   2010,8 years before the subject incident.

                21           18.      Thus, complete diversity of citizenship exists between the parties pursuant to 28

                22   U.S.C. Section 1332(a)(I) because Plaintiff is a citizen of California and COSTCO WHOLESALE

                23   CORPORATION is a citizen of Washington.

                24           19.      Plaintiffs   Request for Statement of Damages indicated she alleges $500,000.00 in

                25   total damages due to the aforementioned incident at Costco. The damages of $500,000.00 exceeds

                26   the amount in controversy minimum of $75,000. The Statement of Damages was previously

                27   produced as Exhibit B.

                28          20.       With complete diversity and the threshold damages requirement met, this matter is
                                                                           4
                                     DEFENDANT     COSTCO WHOLESALE CORPORATION'S        NOTICE OF REMOVAL
                     Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 5 of 47


                 1   removable to federal court.

                 2   VI.     TIMELINESS OF REMOVAL

                 3           21.     A case is removable on diversity grounds if the parties are completely diverse in

                 4   their state domicile and the amount in controversy exceeds $75,000. (28 U.S.c. §§ 1332(a), 1446.)

                 5           22.     Costco confirmed Plaintiffs amount in controversy of $500,000.00, which exceeds

                 6   $75,000, as well as her domicile from her response to Form Interrogatories,          Set One, which

                 7   Defendant Costco received on October 26, 2020.

                 8           23.     This matter is removable until 30 days after receipt of information establishing

   0..           9   diversity jurisdiction is met. Costco received Plaintiffs Statement of Damages on or about October
   ..J
   ..J               9, 2020 but could not ascertain Plaintiff s domicile from the Complaint filed June 18, 2020. Costco
                10
    w
    :E
    _     <0
          "t


    «wClO
   ., 2:l§l     11   received Plaintiffs responses to Form Interrogatories, Set One, on October 26,2020 and was finally
  ~ 0::«
     0_
LLI-O::Z
°o::wO::
                12   able to determine her domicile.
CJ)w>o
~ ~ii::~        13           24.     Costco is filing this removal within the 30-day period after receipt of written
- z Z«
tt-«t)
o..Jt)-
:s:«O::WZ
     en ii::~   14   discovery information establishing Plaintiffs domicile.
...J«:2w
    w«:2
   (/)   ~~     15           25.     Defendant COSTCO WHOLESALE               CORPORATION        removes the state court
   ><Ot)
     M«
   z   CJ)
   w                 matter to federal court less than 30 days after receipt ofthe discovery response establishing domicile
   :I:          16
   ~
   :E           17   were served. The domicile, combined with the previously received amount in controversy, are the

                18   two requisites for diversity jurisdiction.

                19           26.     Thus, Costco timely removed this action to the United States District Court for the

                20   Eastern District of California.

                21   VII.    NOTICE TO PLAINTIFF AND STATE COURT

                22           27.     Written notice ofthis filing will be given to Plaintiffs Counsel of Record and a copy

                23   of the Notice of Removal will be filed with the Clerk of the Stanislaus County Superior Court.

                24   VIII.   CONCLUSION

                25           28.     For all the foregoing reasons, Defendant removes this action to the United States

                26   District Court for the Eastern District of California from the Stanislaus County Superior Court.

                27   Dated: November 20 , 2020                              MATHENY SEARS LINKERT          & JAIME LLP
                28
                                                                        5
                                   DEFENDANT     COSTCO WHOLESALE CORPORATION'S       NOTICE OF REMOVAL
                            Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 6 of 47


                        1

                        2
                                                                          By: /s/ Matthew C. Jaime
                        3                                                    MATTHEW C. JAIME,
                                                                             Attorneys for Defendant COSTCO
                        4                                                    WHOLESALE CORPORATION

                        5

                        6

                        7

                        8

        a..             9
        ..J
        ..J
                       10
         w
        :E       '<t

        ..,otS<cwl8
                ~~
                e::~
                       11
                0_
U-1-e::Z
o iii:: we::
                       12
(J) w>o

~ ~c::~                13
- zz~
tt-«o
o..Jo.
sCl)c::l2              14
~ iii:: Wz
....J   «::Ew
        w «::E
        U)~~           15
           (0 °
        >- "'~
        Z        (J)
        w
        :::E:          16
        ~
        :E             17

                       18

                       19

                       20
                       21

                       22

                       23

                       24
                       25

                       26

                       27

                       28
                                                                      6
                                      DEFENDANT   COSTCO WHOLESALE CORPORATION'S    NOTICE OF REMOVAL
Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 7 of 47




           EXHIBIT A
                      Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 8 of 47                                                     PLD-PI·001
  ATTORNEY ORPARTY   WITHOUTATTORNEY(Name, Stille Bar number. and address):
                                                                                                                     FOR COURT USE ONLY
 -Maria         C. Jaime         231502
    Curtis        Legal      Group,        A Prof.               Law        Corp.
    P.O,     Box      3030     / 1300          K st.,            Suite         B
    Modesto,          CA 95353
  TELEPHONE NO.: (209)      521-1800                     FAXNO.(OpJion/l/):   (209)    572 -3 501
                                                                                                           Electronically Filed
  E-MAILADDRESS(OpIlonaQ:MJaime@curtisLegalGroup.com                                                       6/18/2020 10:38 AM
  ATTORNEY FOR(Ns"",): Yolanda         Lopez                                                               Superior Court of California
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Stanislaus                                                       County of Stanislaus
      srREETAODRESS:   City     Towers,            4th       Floor                                         Clerk of the Court
      MAILING
            ADDRESS:   801    10th      Street                                                             By: Narelly Garcia, Deputy
     CITYANDZIPCODE:Modesto,            CA 95354
         BRANCH NAME:
      PLAINTIFF:    Yolanda       Lopez

       DEFENDANT:        Costco       Wholesale           Corporation,                and                             $435 PAID

     IX)DOES 1 TO 25  j Dcl us; ve
     COMPLAINT-Personal Injury, Property Damage, Wrongful Death
       D AMENDED (Number):
     Type (check a/l that apply):
     o MOTOR VEHICLE                  IX]   OTHER (specify):         Premises          Liability
            D    Property Damage            Cl Wrongful Death
            CJ   Personal Injury            lXI other Damages (specify):
     Jurisdiction   (check all that apply):                                                            CASE
                                                                                                          NUMBER:
     D ACTION        IS A LIMITED CIVIL CASE
            Amount demanded           0does not exceed $10,000
                                      oexceeds $10,000, but does not exceed $25,000                         CV-20-002694
     lXl    ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
     D      ACTION IS RECLASSIFIED by this amended complaint
            D from limited to unlimited
            o   from unlimited to limited

1.      Plaintiff   (name or names): Yolanda            Lopez

       alleges causes of action against defendant (name or names): Costco            Wholesale          Corporation,          and
       Does      1 to     25, inclusive
2.     This pleading, including attachments and exhibits, consists of the following number of pages: 4
3.     Each plaintiff named above is a competent adult
       a.    D  except plaintiff (name):
                (1)    CJa corporation qualified to do business in California
                (2)    D an unincorporated entity (describe):
                (3)    0 a public entity (describe);
                (4)    CJa minor        l:lan adult
                         (a)      0for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                         (b)      0other (specify):
                (5)    0 other (specify):
                                                                                                               Silveira, Marie Sovey
       b.    D      except plaintiff (name):                                    lmll3&e nifi teen   il&DePt~11-------
                    (1) CJ a corporation qualified to do business in California         Depanrr~I_.llralllllll!JXl'es I1cludhgTtl.1.
                    (2) D an unincorporated entity (describe):
                    (3) D a public entity (describe):
                    (4)0    a minor     0      an adult
                            (a) D for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                            (b)   D    other (specify);
                    (5)D    other (specify):

D      Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                Pagel on
                                                         cOMPLAlNT.Personallnjury, Property                                   CodE>of   Clvtt
                                                                                                                                           Procedure,    § 425.12
                                                                                                                                           www.courllnl0.c8.gov
                                                             Damage, Wrongful Death
                     Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 9 of 47                                                   PLD·PI-001
     SHORT TITLE:                                                                                    CASE NUMBER:
     Lo ez VS. Costeo                     Wholesale          Cor oration
4.            Plaintiff (name):
              is dOing business under the fictitious name (specify):

           and has complied with the fictitious business name laws.
5.    Each defendant named above is B natural person
      a.    [XI
              except defendant (name):                                      c.   D   except defendant (name):
                  Costeo            Wholesale         Corporation
                  (1)   0      a business organization, form unknown                 (1)   D     a business organization, form unknown
                  (2)   IX)    a corporation                                         (2)   0     a corporation
                  (3)   0      an unincorporated entity (describe):                  (3)   t:l   an unincorporated entity (describe):

                  (4)   0      a public entity (desCribe):                           (4)   t:l   a public entity (desCribe):

                  (5)   0      other (specify):                                      (5)   0     other (specify):




      b.   D except          defendant (name):                              d.   D except    defendant (name):

                  (1)   D a business organization, form unknown                      (1)   l:J a business    organization, form unknown
                  (2)   0 a corporation                                              (2)   D a corporation
                  (3)   0 an unincorporated entity (describe):                       (3)   D an unincorporated      entity (describe):

                  (4)   0      a public entity (describe):                           (4)   D a public entity (describe):
                  (5)   D other (specify):                                           (5)   D other (specify):


      D   Information about additional defendants who are not natural persons is contained in Attachment 5.
6.    The true names of defendants sued as Does are unknown to plaintiff.
      a.     !XIDoe defendants (specify Doe numbers):]     ta 25                        were the agents or employees of other
                named defendants and acted within the scope of that agency or employment.
      b.     !XIDoe defendants (specify Doe numbers): 1 to 25                           are persons whose capacities are unknown to
                plaintiff.
7.    l:J Defendants who are joined under Code of Civil Procedure section 382 are (names):



8.    This court is the proper court because
      a.    D at least one defendant now resides in its jurisdictional area.
      b.    [Xl
              the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
      c.    !XI
              injury to person or damage to personal property occurred in its jurisdictional area.
      d.    D other (specify):




9.    I:J Plaintiff     is required to comply with a claims statute, and
      a.   D      has complied with applicable claims statutes, or
      b.   D      is excused from complying because (specify):




PLD·PI.QOl (Rev. January 1. 20071                      COMPLAINT·Personallnjury, Property                                                   Page 2 of 3
CEI3" , Essential                                           Damage, Wrongful Death
ceb.com    ~JForms'
                     Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 10 of 47PlD-PI-001
   SHORT TITLE:                                                                                       CASE NUMBER:
   Lopez          vs. Costco                  Wholesale     Corporation

10.       The following causes of action are attached and the statements above apply to each (each complaint must have one or more
          causes of action attached):
          a. Q Motor Vehicle
          b.   D    General Negligence
          c. Q Intentional Tort
          d.   D    Products Liability
          e.   !XI  Premises Liability
          f.   D    Other (specify) ;




11.       Plaintiff has suffered
          a. IX) wage loss
          b.   D     loss of use of property
          c.   lXI   hospital and medical expenses
          d.   lXI   general damage
          e.   0     property damage
          f.   lXI   loss of earning capacity
          g.   lXI   other damage (specify):
                      costs of suit; such other                        and further         relief        as the Court may
                      deem just and proper.



12.       0    The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
          a.   0   listed in Attachment 12.
          b.   D   as follows:




13.       The relief sought in this complaint is within the jurisdiction of this court.




14.       Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
          a. (1) IXI compensatory damages
               (2) 0 punitive damages
               The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
               (1)  lXI according to proof
               (2) Q In the amount of: $

15.       IX] The    paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):
               including but not limited                          to:       paragraphs        1 through             24, inclusive;
               First Cause of Action


Date:      June      t~   I   2020
Mad        a C         LTai   me
                                    (TYPE OR PRINT NAME)                        ~ dltu~
                                                                                      f         (SIGNATURE   OF PLAINTIFF OR ATTORNEy)

PlO.PI·DOI (Rev. January I. 2007)                          COMPLAINT.Personallnjury, Property                                            Pag.3of3
car IV!]Forms"
     Essential
cab-com
                                                               Damage, Wrongful Death
                                                                                                        MCJ
              Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 11 of 47
                                                                               PLD-PI-001 (4)
SHORT TITLE:
                                                                                                                 CASE NUMBER:

Lopez vs. Costco Wholesale                                         Corporation

           FIRST                                            CAUSE OF ACTION - Premises Liability                                         Page ....:l4t...--_
                        (number)

    ATIACHMENTTO                  [Xl
                           Complaint                         CI
                                               Cross-Complaint
    (USB a separate cause of action form for each cause of action.)
     Plaintiff incorporates herein, as though fully set forth, all
    _paragraphs and causes of action of this complaint.
    Pi'em.L-f. Plaintiff (name): Yolanda Lopez
                   alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                   On (date): May 61        2018                   plaintiff was injured on the following premises in the following
                   fashion (description of premises and circumstances of injury):
                   While a patron of Costco, located at 2955 North Tegner Road,
                   Turlock, County of Stanislaus, California, Plaintiff Yolanda
                   Lopez slipped and fell on a what appeared to be a piece of
                   ham that was on the floor.   Defendants negligently failed to
                   remove the substance and/or warn regarding the substance.   As
                   a result, Plaintiff sustained serious and permanent injuries
                   and damages; pain and suffering; and losses as alleged herein.
   Prem.L-2.            !XI Count      One-Negligence The defendants who negligently owned, maintained, managed and operated
                                the described premises were (names):
                                 Costco Wholesale                      Corporation           and

                                [Xl       Does          J         to     25

  PremoL-3.             0       Count Two-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully or
                                maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                (names):


                                D Does                            to           _
                                Plaintiff, a recreational user, was       D    an invited guest   D    a paying guest.

  Prem.l-4.             0       Count Three-Dangerous Condition of Public Property The defendants who owned public property on
                                which a dangerous condition existed were (names):




                                             o Does                      to             _
                                a.   0       The defendant public entity had    0   actual    D     constructive notice of the existence ofthe
                                             dangerous condition In sufficient time prior to the injury to have corrected It.
                                b.   D       The condition was created by employees of the defendant public entity.

  Prern.Lfi, a.         [XI Allegations     about Other Defendants The defendants who were the agents and employees of the other
                                defendants and acted within the scope of the agency were (names):




                            !XI Does 1                            to ~l_5,,-       _
                   b.   !XI Ihe defendants           who are liable to plaintiffs for other reasons and the reasons for their liability are
                               o          described in attachment Prem.L-5.b           lX1
                                                                                         as follows (names):
                               Does 16 through 25, inclusive, negligently and carelessly
                               created a dangerous condition and failed to guard and/or
                               warn against said dangerous condition.
                                                                                                                                                     Pagel of 1
  FJ~c~ptg~~~f~/6~\\f~~·e                                    CAUSE OF ACTION - Premises Liability                                  Code 01Civil Proced •.•.e, § 425.12
PlD·PI"()0114) [Rev. January   1, 2007)   CEB" , Essential                                                                                    www.courtinlo.ca.r;ov

                                          ceb.com   ,0Fortnlr
Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 12 of 47




             EXHIBITB
                              Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 13 of 47                                                                                                                              CIV·050
                                                   • DO NOT FILE WITH THE COURT.
                   - UNLESS YOU ARE APPL YfNG FOR A DEFAUL T JUDGMENT UNDER CODE OF CIVIL PROCEDURE                                                                                                  §685 •
     ATTORNEYOR PARTY WITHOUT ATTORNEY (Name ,,<XI AUdteatJ :                                                                                 Tl:UPHONE         NO ..•                        FOR COlJRT USE ONLY
          Maria C. Jaime                                                                                          (209) 521-1800
          SBN 231502                                                                                              (209) 572-3501
          Curtis               Legal Group, A Prof.                                          Law Corp.
          P.o. Box 3030 / 1300 K St.,                                                        Suite B
          Modesto, CA 95353
           AnORNEYFOR(N8m,,):                  Yolanda Lo ez                         _
     SUPERIOR                COURT OF CALIFORNIA,                       COUNTY OF                 Stanislaus
                  STREETADDRESS;City                      Towers,              4th          Floor
                  MALINGADOR£SS                801 10th Street
                CITY   ANDZIPCODE:         Modesto , CA 95354
                       BRAHCHNAME
          PLAINTIFF:YolandaLopez
     DEFENDANTCostco
                Wholesale                                                    Corporation
                                                                                                                                                                     . 'CASE NUMBER------------i
                                                         STATEMENT OF DAMAGES
                                                                                                                                                                         CV-20-002694
 L---'..•••....
            __           .                 .           (Personal" Injury~ or Wrongful ._"
                                                                                      Death)
                                                                                          _ .._
 To (nameofoflocfefencfantonly):         coat.co Wholesale                                                     Corporation
 Plaintiff (name ()lone pl.,infiff ollly): Yolanda Lopez
 seeks damages in the above-entitled action, as follows:
                                                                                                                                                                                                             AMOUNT
 1. General damages
    a.1ll  Pain. suffering, and inconvenience                                                            ,.•...•..•...... " ...••..........•................•...•...•...•. "•...$                           269        317.6A..

      b      [Xl       Emottonal distress                .,..•..•..,          ". .. . ..•..... .. ....•... •... ......•. ......•....•..•.. ..•... •...•.•.. ...•...•..•.. $.                                J_3.1.:4"-+-6.•.•
                                                                                                                                                                                                           •••            6"'"0
                                                                                                                                                                                                                              •..•..•
                                                                                                                                                                                                                                  0""0"'-

      c. l::J Loss of consortium .............•....................... ,............................ ...........................•..... ,                                                  $.---------
      d. r:::J Loss of society and companionship (wrongful death actions only) ........• ;.•........................................                                                      $                                          _
      e.    a          Other (specify) ..................•...................................•......................•.....................................................                $.--------
      f.    a          Other(specify) .........••..•...............•...............•.........•..........•......•..•.................•................................                     $.--------
      g.D              Continued on Atfachment1.g.

2. Special damages
   8.       W
          Medical expenses (to date) ..•.••...•..............•..•.........•..•.......•.•..•...•...•........                                        ;...•.....•...•.......•...    ; .....••. $.                   B     022.        36

      b. W             Future medical expenses (present value) .•........•....•.................•...............•..•...........•.........•....•......                                     $                     88,    000         00

      c. (Xl           Loss of earninqs (to date)                                        , ..................•.......................•..•......•              " ..........•.........•... $_----'TuB:uD"'---                             _
      d. lXl           Loss offuture earning capacity (present value) . ......•... ..... .....................................................•.•.•                                       $ --.--1"'.LJBu..D<--                         _


      e.D              Property damage                                           " ...........................•......•....................•.....••..•.•......•.              ,.•............$.--.---. -----

      f. D             Funeral expenses (wrongful cfeath actions only)                                                                                                   ,                $ ---------

      g.0 Future contributions (present value) (wrongful death ections only) .....•........................................•...                                                           $ ---------
     h. D Value of personal service, advice. or. training (wrongful death actions. only)                                                                                                  $                 _
     L 0 Other (specify) ........................................................................................•........................................                                $.--------
     j 0 Other (specify)      ,..................•..        ,. . .. ',,, .. ......•             .                       ,.. "                                                         " ..$.~------

     k.     D       Continued on Attachment 2.k,

3.   0         Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of(specify)
               when pursuing a judgment In the' suit filed against you.
Date:                            I             /
Marial0L7120                           ~           •..•
                                                    6""~-.:Pk.,.,IN""T::-.NA';';'ME=J.---------

                                                                                                                                                                                         Code of Ci.il F'n><;edure. §§ 425.11. 425.115
F1~~8~W .\'I'f!'a'ff~'l:talJsQ                                                                                                                                                                                       wwwcourlklfo.,,,·fIOV
CIV-050    IRev. JardJlII)' 1. 2007)

C[B" I Essential
.eb.com! .0Forms
                                                                                                                                                                         CIV-050
                        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 14 of 47
~ PLAINTIFF:           Yolanda ·LOpeZ.

~ENDANT:costco                         wholesa~~             ..c:,.~pora       t ion
                                                          PROOF OF SERVICE
(After having the other party served 8S described below, with any of the documents identified in item 1, have the person who served
the documents complete this Proof of Service. Plaintiff cannot serve these papers.)


1. I'served the
     a.   IIIStatement            of Damages     0      other (specify) :

     b.on~am~:Costo                     Wholesale             Corporation
     c. by serving          0       defendant         IX) other(name and'title or relationship to person served): Matthew                     C.      Jaime
                                                                                                                  Attorney
     d.   0     by delivery            o    alhome          D at business
                (1) date:
                (2) lime:
                (3) address:

     e. lXJ     by mailing
                (1) date: October                7,     202.0
                (2) place: 1300           K Street,
                                              Modesto,          CA 95353
2. Manner of service (check proper box) ;
   a. CJ Personal service. By personally delivering copies. (CCP § 415.10)
   b. CJ Substituted service on corporation,       unincorporated  association        (including partnership). or public entity.   By
            . leaving. during usual office hours, copies in the office of the person served with the person who apparently was in
              charge and thereafter mailing (by first-class mail, postage prepaid) copies to the person served at the place where the
                copies were left. (CCP § 415.20(a»
     c.D        Substituted service on natural person, minor. conservatee, or candidate.         By leaving copies at the dwelling house,
                usual place of abode, or usual place of business of the person served in the presence of a competent member of the
                household or a person apparently in charge of the offrc;e or place of business, at least 18 years of age, who was
                informed of the general nature of the papers. and thereafter mailing (by first·class mati. postage prepaid) copies to the
                person served at the place where the copies were left. (CCP § 415.20 (b)} (Attach separate declaration or affidavit
                stating acts relied onto establish                reasonable    diligence   in first attempting   personal   service.}

     d.   W     Mail and acknowledgment      service.  By mailing (by first-ctass mail or airmail. postage prepaid) copies to the person
                served. together with two copies of the form of notice and acknowledgment and a return envelope. postage prepaid.
                addressed to the sender. (CCP § 415.30) (Attflch completed acknowledgment                            of receipt)

     e.   0     Certifiedor registered mail service. By mailing to an                       address outside California (by first-class mail, postage prepaid,
                        a return receipt) copies to the person served.
                requiring                                                                    (CCP § 415.40) (Attach signed return receipt or other
                evidence of actual delivery to the person serred.)

     f.   ClOther (specify code section) :
                D
                additional page is attached.
3. At the time of service I was at least 18 years of age and not a party to this action.
4.   Fee for service: $
5. Person serving:
     a.    0        California sheriff. marshal, or constable                                   1.   Name, address. and telephone number and, if applicable.
     b.    CJ       Registered Galifornia process server                                             county of registration and number:
     c.    CJ       Employee or independent contractor of a registered
                    California process server
     d.    D        Not a registered California process server
     e.    \Xl      Exempt from registration under Bus. & Prof Code
                    § 22350(b)
I declare under penalty of perjury under the laws of the Slate                                   (For Califomia. sheriff, marshal or constable               use only)
of California that the foregoing is,true and correct.                                            I certify that the foregoing Is true and correct.
Date: 0       ober       7    20   I
                                                                                                 Date:

~~~~~~~-?::f-                          lSI .NATURE)                                                       .~                  ISIGNATUREl                       .

CIY.(l50 IR"" Ja~      1. 20071
                                           ------·---.PROOF                        OF Si:'RV1CE                                                                                page2of2
                                                                                                                                         Colle of Civil Proceo....-e. §§ 425 11.425.115

C,[ff E••••• tial                                                     (Statement       of Damages)                      MCJ
.m..- ..~f!!!!!!'
                                                                                                                                                                POS-015
                            .----------------------.----,--~---
                           Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page
     ATTORNEY OR PARTY WIT~OUT ATTORNEY (/Jame, Slat" Bar numcer, and 9ddressl
                                                                                --~-.- 15  of 47
                                                                                       - --------,                                 FOff COURT USE ONL Y

 -!...   Maria        C.     Jaime                                                       231502
         curtis         Legal        Group,          A Prof.           Law       Corp.
         P.o. Box 3030 I 1300 K                             St.,       Suite        B
        Modesto,     CA 95353
     TELEPHONE NO (209) 521- 1800                                (209)
                                                  FAX NO./Optional)                             572-3501
     E_MAIlAOORESS(opliona/);MJaime@curtisLegalGroup.com
     ATTORNEY FOR (Name). Yo land~~9.1?:,e:::...:eZ:..,...,...-:=_-=----=:-:--_-.--                   ..        _1
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF Stanislaus;
        STREETADORESS:     City    Towersr          4th         Floor
        MAlLlNGIIDDRESS.   801 10th Street
       CITYAND ZIPCODE; Modesto,          CA 9S~54
            BRANCH NAME:
f-----::--,PLA--,.IN·.:nFF/PETI'nONER:
                                     Y-olarida           Lope-z


      DEFENDANTlRESPONOENT:Costco                           Wholesale             Corporation

            ~--------------------                                                                                    CASE NUMBER
                       NOTICE AND ACKNOWLEDGMENT                      OF RECEIPT - CIVIL
L-                                                             .__                                                          _ .•.._-_._-------'
                                                                                                                     CV-20-0Q2694

TO (insert name of party befng served);               .co..s.tco Who1e sa 1e Corpora ti on

                                                                                   NOTICE

     The summons and other documents Identified below are being served pursuant to section 415,30 of the California Code of Civil
     Procedure. Your failure to complete this form and retum it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law,

     If you are being served on behalf of a corporation, an unincorporated association (including a partnership). or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive seniice of process on behalf of such
     entity_ In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below,                                                                                                                                         j
Date of mailing: October                  7,     2020


Linda LlesenfeJd
                                 (TYPE OR PRINT NAME)

                                                                   ACKNOWLEDGMENT              OF RECEIPT


This acknowledges receipt of (to be completed by sender before mailing):
1.       D
         A copy of the summons and of the complaint.
2_       !XI   Other (specify) ;
               Statement             of     Damages




(To be completed by recipient)
Date this form is signed:



                                                                                           ~    '--~NATURE        OF Pl:RSONACKNOWlEDGIN'GRECEIP1. WiTH'T1TLEIF --
                                                                                                     ACKNOWLEDGMENT IS MADE ON BEHALFOF ANOTHER PERSON OR ENTITY)


                                                                                                                                                                ~all"'~_
                                                                                                                                                      Code of Civil ProceclL.re,
                                                                                                                                                           §§ 415.30, 417.10
                                                                                                                                                          WIOW.rour1li>fo.ce.gov
                                                                                                                                                                                      POS-015
                               Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 16 of 47
rO~. D.R
   'Maria
                   PARTY WITHOUT ATTORNEY (Neme. Stele B6'. (lumber. 9IICf ~dlllS$J
                     C. Jaime                                    231502
                                                                                                                                                          FOR COURT USE ONLY



      Curtis             Legal Group A Prof.      Law Corp.
                                                          I


      P.O. Box 3030 / 1300 K St'                  Suite B                 l

      Modesto              ICA 95353
  TElEPHONE   NO.' (209)       521-1800      FAX NO (OplionaJ) (209) 572-3501
  E.MAlLADDAESS(Op/lollaf):   MJaime@CurtisLegalGroup.com
  AnORNEYFOR( ••••  ameJ;   Yolanda Lopez
  SUPERIOR COURT OF CALIFORNIA.                                  COUNTY        ois tanis         laus        --
       STR~f.T    ADDRF$S         City Towers 14th  Floor
       MAILING ADDRESS:           801 lOth Street
      CITY AND liP CODE;          Modesto  CA 95354  l


I-,__                               '::"= __ '-==---=-=-,..-::-_---=-_
          ;B~RA;.;;N.;.;;C;.;;H.;.;;NA.;;;ME~;
       PLAINTIFFIPETITIONER:
                        YolaIlda                                         Lc;pe'z'
      OEFENDANT/RESPONDENT:Costco
                           Wholesale                                                          Corporation

                                                                                                                                           CASE NUMBER:
'--                      N_O_TI_C_E_A_N_D_A_C_K_N_O_W_L_E_D_G_M_E_NT_O_F_R_E_C_EI_P_T_-
                                                                    _CI_V_IL_~_~~J                                                         c:v _ 2 0 - 002694
TO (Insert name, of party being served):                        Cost     ('0     Wb 0) eFla    Je   COrpo1:.ca...l.t_JLJ·Ou..unL' --------------



                                                                                              NOTICE
  The summons and other documents identified below are being served pursuant to section 415.30 of the Califomia Code of Civil
  Procedure. Your failure to complete thls form and return it within 20 days from Ihe date' of mailing shown below may subject you
  (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
  on you in any other manner permitted by law.

  If you are being served on behalf of a corporation, an unincorporated association (including a partnership). or other entity, thrs
  form must be signed by you in the name of such entity or by a person authorized to receive service, of process on behalf of such
  entity. In all other cases. this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
  summons If you return this form to the sender, service of a summons is deemed complete on Ihe day you sign the
  acknowledgment of receipt below.



Date of mailing; Oc             tobe r           7   I   2020


                 t.; esenfeld
                                                                                                               ~~¥~.~/~if
                                                                                                    ~
Linda                                                                          -'-   .-.--.      .. \...-/7         '. SfGNkrUR~;.z-~7:0iBEA~~tAsE)                                     ,---
                            (TYPE            OR PRINT NAMEf

                                                                              ACKNOWLEDGMENT            OF R CEIPT

This acknowledges receipt of (to be completed by sender before mailing) :
1. Q A copy of the, summons and of the complaint.
2.    lXI,
         Other (specify) :
             Statement                      of       Damages




(TO be completed               by rec{piant) :

Dale this form is signed:



                 (TYPE   OR pRiN'i"'YclUR
                                      NAMEAND NAME or ENTITY- ifANY                  -~-                       -"(SIGNATURE  OF PERSON ACKNOWLEDGING RECEIPT. WiTti.trn:E'IF
                          ON WHOSE BEHALF THIS FORM IS SIGNED)                                                ACKNOWLEDGMENT   IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITYl


                                                                                                                                                    ---------_._-                    Pag~
                                                                                                                                                                           Code 01Clyil Procedure.
                                                                                                                                                                                   §§ 41530, 41710
                                                                                                                                                                              ......, courtinl(l.ce .po.
Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 17 of 47




            EXH BITe
            Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 18 of 47



 1     Maria C. Jaime, 231502
       Curtis Legal Group
 2     A Professional Law Corporation
       1300 K Street, Suite 8
 3     Modesto, CA 95353
       (209) 521~..•1800
 4     (209) 572·3501
       MJaime@CurtisLegaIGroup.com
 5
       Attorney for Plaintiff, YOLANDA LOPEZ
 6
 7
 8 YOLANDA LOPEZ,                                       Case No: CV-20-002694

 9                          Plaintiff,                  YOLANDA LOPEZ'S RESPONSE TO
                                                        FORM INTERROGATORIES, SET ONE
10     v.
11     COSTCO WHOLESALE
       CORPORATION,
12
                            Defendant.
13
       PROPOUNDING PARTY: COSTCO WHOLESALE CORPORATION
14
       RESPONDING PARTY: YOLANDA LOPEZ
15 '
       SET ONE
16
       Comes now plaintiff, YOLANDA LOPEZ and answers Form Interrogatories, Set One, as
17
       follows:
18'



20
       has not completed preparation for the trial.
21
              All of the answers contained herein are based only upon such information and
22
       documents which are presently available to and specifically known to the responding
23
       party and disclose only those contentions which presently occur to such responding
24
       party. It is anticipated that further discovery. independent investigation, legal research
25
       and analysis may supply additional facts, add meaning to the known facts. as wen as
26
       establish entirely new factual conclusions and legal contentions. all of which may lead
27
       to substantial! additions to, changes in and variations from the contentions herein set
28
       forth. The following interrogatory responses are given without prejudice to the


       YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                            1
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 19 of 47



 1   responding party's right to produce evidence of any subsequently discovered fact or

 2   facts which the responding party may later recall.

 3            The responding party accordingly reserves the right to change any and all

 4   answers herein as additional facts are ascertained, analyses are made, legal research

 5   is completed and contentions are made. The answers contained herein are made in a

 6   good faith effort to supply as much faclual information and as much specification of

 7   legal contentions as is presently known but should in no way be to the prejudice of

 8   plaintiff in relation to further discovery. research or analysis.

 9            This response is made in a good faith effort to comply with requested discovery,

10   despite the fact that some of the information or documents supplied are potentially

11   privUeged by reason of the attomey work product privilege or other protection. By

12   supplying this information and/or documents, this responding party expressly states that

13   any such privileges continue to be preserved in all other respects, with respect to all

14   other Information and/or documents.

15            In addition, answers which are sought by and which may be produced by reason

16   of these interrogatories may be discoverable, but may not be admissible at trial,

17   arbitration or similar proceedings. By providing answers in response to interrogatories.

18   the responding party in no way wishes 'to be deemed to have waived any privileges or

19   other protections which might be asserted to prevent similar provisions from being

20   admissible at trial.

21   Form Interrogatory No. 1.1:.
22   State the name. address, telephone number, and relationship to you of each person

23   who prepared or assisted in the preparation of the responses to these interrogatories.

24 Response to Interrosatory No. 1.1:
25   Marla C. Jaime, 1300 K Street. Modesto. CA 95354.209-521-1800.        Attorney

26   Form Interrogatory No. 2.1:
27   State:

28            a)    Your name:



     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES. SET ONE                           2
             Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 20 of 47



      1         b)     every name you have used in the past:
      2         c)     the dates you have used each name.
      3   Response to Interrogatory No. 2.1:
      4         a)     Yolanda Lopez Arroyo
      5         b)     Yolanda Lopez Salcedo
      6         c)     Yolanda Lopez Arroyo - 8 years; Yolanda Lopez Salcedo - more than 20
      7                years
      8   Form Interrogatory No. 2.2:
      9 State the date and place of your birth.
     10 Resgonse to Interrogatory No. 2.2:
     11 December 14, 1972; Michoacan,Mexico
     12 Form Interrogatory No. 2.3:
     13 At the time of the incident,did you have a driver's license? If so. state:
     14         a)     The state or other Issuingentity;
     15         b)     The license number and type;
     16         c)     The date of Issuance;
     17         d)     All restrictions.
     18 Response to Interrogatory No. 2.3:
     19         Objection. Irrelevant.not reasonablycalculatedto lead to admissibleevidence.
     20   Form Interrogatory No. 2.4:
     21 At the time of the incident.did you have any other permit or license for the operation of
     22 a motor vehicle? If so. slate:
     23         a)     The state or other issuing entity;
     24         b}     the license number and type;
     25         c)     the date of issuance;
     26         d)     all restrictions.
     27 Response to Interrogatory No. 2.4:
     28         Objection. Irrelevant,not reasonablycalculatedto lead to admissibleevidence.


t'        YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES. SET ONE                         3
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 21 of 47



 1 .Form Interrogatory No. 2.5
2    State:
3             a)    Your present residence address;
4             b)    your residence addressesfor the last five years;
5             c)    the dates you lived at each address.
6    Response to Interrogatory No. 2.5:
7             a)    2132 Moffet Road, Ceres, CA 95307
8             b)    2132 Moffet Road, Ceres. CA 95307
9             c)    Since 2010
10 Form Interrogatory No. 2.6
11 State:
12            a)    the name, address, and telephone number of your present employer or
13                  place of self-employment;
14            b)    the name, address, dates of employment,job title, and nature rifwork for
15                  each employer or self-employmentyou have had from five years before
16                  the incident until today.
17 Response to Inte.rrogatory No. 2.6:
18            I am not currentlyworking.
19 Form Interrogatory No. 2.7:
20 State:
21            a)    the name and address of each school or other academic or vocational
22                  institutionyou have attended beginningwith high school;
23            b)    the dates you attended;
24            c)    the highest grade level you have completed;
25            d)    the degrees received.
26   Response to Interrogatory No.2. 7:
27            I did not attend high school.
28


     YOLANDA lOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                         ·4
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 22 of 47



 1 Form Interrogatory No. 2.8
2    Have you ever been convicted of a felony? If so, for each conviction state:

 3              a)    the city and state where you were convicted;

 4              b)    the date of conviction;

 5              c)    the offense;

 6              d)    the court and case number

 7   Response to Interrogatory No. 2.8:
            i




 8              No, I have never been convicted of a felony.

 9   Form Interrogatory No. 2.9:
10   Can you speak english with ease? If not, what language and dialect do you nonnally

11   use?

12 -Response to Interrogatory No. 2.9:
13              No, I cannot speak English with ease. Spanish; Mexican

14 For.mInterrogatory No. 2.10:
15 Can you read and write English with ease? If not, what language and dialect do you

16   normally use?

17 Response to Interrogatory No. 2.10:
18              No, I do not read or write English wHh ease. Spanish; Mexican.

19- .Form Interrogatory No. 2.11:
20 At the time of the incident were you acting as an agent or employee for any person? If
21   so, state:

22              a)    The name, address, and telephone number of that person;

23              b)    a description of your duties.

24   Response to Interrogatory No. 2.11:
25              No. I was not acting as an agent or employee for any person.

26   Form Interrogatory No. 2.12:.
'J,7 At the time of the incident did you or any other person have any physical. emotional, or

28   mental disability or condition that may have contributed to the occurrence of the



     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                          5
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 23 of 47



 1   incident? If so, for each person state:

 2          a)    The name, address, and telephone number;

 3          b)    the nature of the disability or condition;

4           c)     the manner in which the disability or condition contributed to the

 5                 occurrence of the incident.

 6   Response to rnterrogatory       No. 2.12:

 7          No, I did not have any contributing physical, mental or emotional disabilities

 8   Form Interrogatory   No. 2.13

 9   Within 24 hours before the incident did you or any person involved in the incident use or

10   take any of the following 'substances: alcoholic beverage, marijuana, or other drug or

11   medication of any kind (prescription or not)? If so, for each person state:

12          a)     The name, address, and telephone number

13          b)     the nature or description of each substance;

14          c)     the quantity of each substance used or taken;

15          d)     the date and time of date when each substance was used or taken;

16          e)     the address where each substance was used or taken;

17         f)      the name, address, and telephone number of each person who was

18                 present when each substance was used or taken;

19          g)     the name, address, and telephone number of any health care provider

20                 that prescribed or furnished the substance and the condition for which it

21                was prescribed or furnished.

22   Response to Interrogatory       No. 2.13:

23          No, I did not use or consume any type of substance.

24   Form Interrogatory   No. 4.1:

25   At the time of the incident, was there in effect any policy of insurance through which you

26   were or might be insured in any manner (for example, primary, pro-rata, or excess

27   liability coverage or medical expense coverage) for the damages, claims, or actions that

28   have arisen out of the incident? If so, for each policy slate:



     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                         6
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 24 of 47



 1         a)     The kind of coverage;

 2         b)     the name, and address of the insurance company;

 3         c)     the name, address, and telephone number of each named insured;

 4         d)     the policy number;

 5         e)     the limits of 'coverage for each type of coverage contained in the policy;

 6         f)     whether any reservation of rights or controversy or coverage dispute

 7                exists between you and the insurance company;

 8         g)     the name; address, and telephone number of the custodian of the policy.

 9   Response to Interrogatory No. 4.1:
10         Yes.

11         a)     Medi-Cal Health Insurance

12         b)     Department of Health Care Services, Recovery Section 4720, P.O. Box

13                997425" Sacramento, CA 95899-7425
14         c)     Yolanda Lopez Salcedo, 2132 Moffet Road, Ceres, CA 95307, (209) 496-

15                7525
16         d)      Medi-CallD Number C92944050E

17         e)      Emergency Medical Services

18         f)      Not applicable

19         ,g)    Yolanda Lopez Salcedo, 2132 Moffet Road, Ceres. CA 95307, (209) 496-

20                 7525
21 Form Interrog~tory 'No. 6.1:
22   Do you attribute any physical. mental, or emotional injuries to the incident? If your

23   answers is "no," do not answer interrogatories 6.2 through 6.7.

24 Response to Interrogatorv No. 6.1:
25         Yes. I have physical injuries.

26   Form Interrogatorv No. 6.2:
27   Identify each injury you attribute to the incident and the area of your body affected.

28


     YOLANDA LOPEZ ARROYO·S RESPONSES TO FORM INTERROGATORIES, SET-ONE                         7
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 25 of 47



 1 Response to Interrogatory No. 6.2:
2           Intemal derangement of the left knee, including medial and lateral meniscal tear,

3    and chronic lumbar strain.

4    Form Interrogatory No. 6.3:
5 Do you still have any complaints that you attribute to the incident? If so, for each
 6 complaint state:
 7          8)     A description;

 8          b)     whether the complaint is subsiding, remaining the same, or becoming

 9                 worse;

10          c)     the frequency and duration.

11 Response to Interrogatory No. 6.3:
12          Yes.
13          a)     I am still ~xperiencing pain when I walk, sleep, stand' or move from a

14                 sitting position to standing position.

15          b)     The palri is becoming worse. I am finding it more difficult   to tolerate.
16          c)     The pain is constant for most of the day.

17 Form Interrogatory No. 6.4:
18   Did you receive any consultation or examination (except from expert witnesses covered

19 .by Code of Civil Procedure section 2034) or treatment from a health care provider for

20   any injury you attribute to the incident? If so, for each health care provider state:

21          a)     The name, address, and telephone number;

22          b)     the type of consultation, examination, or treatment provided;

23          c)     the dates you received consultation, examination, or treatment;

24          d)     the charges to date.

25 Response to Interrogatory No. 6.4:
26          Yes.

27          a)     Doctors Medical Center, 1141 Florida Avenue, Modesto, CA 95350; (209)

28                 578-1211;



     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORtES, SET ONE                          8
       Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 26 of 47



1          b}      Emergency Room examination;

2          c)      May 7,2018;
3.         d)     $2,456.26 (Including CEP America Emergency Physician hilling).
4          a)      Del Valle Clinic, 2116 E. Orangeburg Avenue, Suite C, Modesto, CA

5                  95350; (209) 589-1500;
6          b)      Evaluation;

7          c)      September 19, 2018;

8          d)      $460.00.
9          a)      Modesto-Radiology Imaging, 1524 McHenry Avenue, Suite 100, Modesto,

10                 CA 95350; (209) 577-4444;

11         b)      Magnetic resonance Imaging;

12         c)      October 1,2018;

13         d)      $2,201.00.
14         a)      Morteza Farr, D.O. Inc., Orthopedic & Spine Surgery, 1144 Norman Drive,

15                 #104, Manteca, CA 95336; (209) 456-5516;
16          b)     Evaluation;

17         c)      February 22,2019;

18         d)      $1,371.00.
19          a)     Les A. Konkin, M.D., Inc., Orthopedic Surgeon, 1425 West H Street, Suite

20                 300, Oakdale, CA 95361; (209) 605-6469
21          b)     Evaluation;

22          c)     Augl,lst 20.2020;

23          d)     $1.500.00
24   Form Interrogatory No. 6.5:
25   Have you taken any medication, prescribed or not, as a result of injuries that you

26   attr.ibute to the incident? If so, for each medication state:

27          a)     The name;
28          b)     the person who prescribed or furnished it;



     YOLANDA LOPEZ ARROYO'S RESPONSESTO FORM INTERROGATORIES,SET ONE                      9
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 27 of 47



1          c)     the date prescribed or fumlshed;
2          d)     the dates you began and stoppedtaking it;
3          e)     the cost to date.
4    Response to Interrogatory No. 6.5:
5          Yes. I have taken prescribed medication.
6          a)     naproxen(Naprosyn375 mg oral tablet)
7          b)     Doctors MedicalCenter
a          c)     Prescribed May 7,2018
9          d)     Started May 8, stopped when I ran out.
10         e)     Paid by Medi-Cal
11         a)     traMadol (traMadol 50 mg oral tablet)
12         b)     Doctors Medical Center
13         c)     Prescribed May 7, 2018
14         d)     Started on May 8. stopped when I ran out.
15         e)     Paid by Medi-Cal
16 Form Interrogatory No. 6.6:
17 Are there any other medIcalservices not previouslylisted (for exal11ple,ambulance,
18 nursing, prosthetiCS)?If so, for each service state:
19         a)     the nature;
20         b)     the date;
21         c)     the cost;
22         d)     the name, address, and telephone number of each provider.
23 Response to Interrogatory No. 6.6:
24         No, there are no other medical services.
25 Form.Interrogatory No.6. 7:
26 Has any health care provider advised that you may require future or additional
27 treatmentfor any injuries that you attribute to the incident? If so, for each injury state:
28         a)     the name and address of each health care provider;


     YOLANDA: LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                      10   r •
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 28 of 47



 1         b)    the complalnl$for which the treatment was advised;
 2         c)    the nature, duration, and estimated cost of the treatment,
 3   Response to .nterro.Aatorv No.6. 7:
 4         Yes, I was recommendedadditionaltreatment by Dr. Konkin.
 5         a)     Les A. Konkin, M.D., Inc., Orthopedic Surgeon, 1425 West H Street, Suite
 6                300, Oakdale, CA 95361;
 7         b)     Intemal derangementof the left knee, including rnedlaland lateral
 8                meniscaltear, and chronic lumbar strain;
 9         c)     Physiotherapyfor her left knee and low back; one month; undetermined
10                amount; Int~-articular corticosteroid injectionto the knee, at least one
11                injection; undeterminedamount; arthroscopicsurgery on the left knee;
12                undeterminedamount.
13 Form Interrogatory No. 7.1:
14 DO you attribute any loss of or damage to a vehicle or other propertyto the incident? If
15 so, for each item of property;
16         a)     Describethe property;
17         b)     describe the nature and location of the damage to the property;
18         c)     state the amount of damage you are claimingfor each item of property
19                and how the amount was calculated;
20         .d)    if the propertywas sold, state the name, address, and telephone number
21                of the seller the date of sale, and the sale price.
22   Response to Interrogatory No. 7.1:
23         Not applicable.
24   Form Interrogatory No.7 .2:
25 Has a written estimate or evaluationbeen made for any item of propertyreferred to in
26 your answerto the precedinginterrogatory? If so, for each estimateor'evaluation state:
27         a)     The name, address, and telephone number of the person who prepared It
28                and the date prepared;


     YOLANDA LOPEZ ARROYO'S RESPONSES "'0 FORM INTERROGATORIES. SET ONE                      11
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 29 of 47



 1            b)    the name, address, and telephone number of each person who has a

 2                  copy;

 3            c)    the amount of damage· stated.

 4   Response to Interrogatory            No. 7.2:

 5            Not applicable.

 6   Form Interrogatory        No. 7.3:

 7   Has any item of property referred to in your answer to interrogatory 7.1 been repaired?

 8 If so, for each item state:
 9            a)    The date repaired;

10            b)    the description of the repair;

11            c)    the repair cost;

12            d)    the name, address, and telephone number of the person who repaired it

13            ·e)   the name; address, and telephone number of the person who paid for the

14                   repair.

15   Response to Interrogatory            No. 7.3:

16            Not applicable

17   Form Interrogatory        No. 8.1 :

18   Do you attribute any loss of income or earning capacity to the incident? If you answer

19   is "no, II do not answer interrogatories 8.2 through 8.8.

20   Response to Interrogatory            No. 8.1:

21            Yes. I have not been able to accept work due to the incident.

22   Form Interrogatory        No. 8.2:

23   State:
24            a)    The nature of your work;

25            b)    your job title at the time of the incident;

26            c)     the date your employment began.

27   Response to Interrogatory            No. 8.2:

28            a)     Retail



     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                        12
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 30 of 47



 1          b)     Vendor

2           c)     I have worked this for years.

 3 .Form Interrogatory No. 8.3:
 4   State the last date before the Incident that you worked for compensation.

 5 .Responseto Interrogatory No. 8.3:
 6          The day before the accident was the last day I worked.

 7   Form Interrogatory 'No. 8A
 8   State your monthly income at the time of the incident and how the amount was

 9   calculated.

10   Resp~nse to Interrogatory No. 8.4:
11          I earned' approximately $1,000 to $1,500 depending on the weather as I sold at

12   Fanner's Market.

13 Form Interrogatory No. 8.5:
14   State the date you ret.umed to work at each place of employment following the incident.

15   Response to Interrogatory No. 8.5:
16          I have not returned to work.

17 Form Interrogatory No. 8.6:
1a   State the dates you did not work and for which you lost Income.

19 Response to Interrogatory No. S.6:
20          I have not been able to work Friday, Saturday and Sunday of every week from

21   the day of the incident forward.

22   Form Interrogatory No. 8.7:
23   State the total income you have lost to date as a result ofthe incident and how the

24   amount was calculated.

25   Response to Interrogatory No.8. 7:
26          Objection. Calls for expert opinion on discovery answer; reserve right to support

27   this response.

28


     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTSRROGATORIES. SET ONE                     13 '
         Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 31 of 47



 1 Form Interrogatory No. 8.8:
2 Will you lose income in the future as a result of the incident? If so, state:
3           a)    The facts upon which you base this contention;
4           b)    an estimate of the amount;
5           c)    an estimate of how long you will be unable to work;
6           d)    how the claim for future,Income is calculated.
 7 ~.sponse to Interrogatory No. 8.8:
 8          Yes, I cannot do anything.
 9          a)    I am in pain when I sit or stand or walk. I was recommendedmore
10                treatment. I was recommendedsurgery.
11          b)    Unknown.
12          c)    Unknown.
13          d)    Unknown.
14 Form Interrogatory No. 9.1:
15 Are there any other damagesthat you attribute to the incident? If so, for each item of

16 damage state:
17          a)    The nature;
18          b)    the date it occurred;
19          c)    the amount;
20          d)    the name, address, and telephone number of each person to whom an
21                obligationwas incurred.
22 ,Response to Interroqatory No. 9.1:
23          Cost of my fl,.lturesurgery,physicaltherapy and ongoingfuture wage loss.
24 Form Interrogatory No. 9.2:
25    Do any documentssupport the existenceor amount of any item of damages claimed in'
26 interrogatory9.1? If so, state the name, address, and telephone number of the person
27 who has each document.
28


     . ,YOLANpA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                   14
          Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 32 of 47



 1 Response to Interrogatory No. 9.2:
 2              Not applicable.

 3     Form Interrogatory No.1 0.1:
 4     At any time before the incident did you have complaints or injuries that involved the

 5     same part of your body claimed to have been injured in the incident? If so, for each

 6     state:

 7              a)      A description;

 8              b)      the dates it.began and ended;

 9              c)      the name, address, and telephone number of each health care provider

10                      whom you consulted or who examined or treated you.

11 Response to Interrogatory             No. 10.1:
12              No, I was not in pain prior to the incident.

13 Form Interrogatory No. 10.2:
14     List physical, mental, and emotional disabilities you had immediately before the

15     incident. (You may omit mental or emotional disabilities unless you attribute any mental

16     or emotional injury to the incident.)

17 Response to Interrogatory No.1 0.2:
18              None.

19 'Form Interrogatory No. 10.3:
20     At any'time after the incident, did you sustain injuries of the kind for which you are now

21     claiming damages. If so, for each incident state:

22 '            a)      the date and the place it occurred:

23              b)      the name, address, and telephone number of any other person involved;

24              c)      the nature of any injuries you sustained;

25              d)      the name. address, and telephone number of each health care provider

26                      that you consulted or who examined or treated you;'

27              e)      the nature of the treatment and its duration.

28


       YOLANDALOPEZARROYO'SRESPONSESTO FORMINTERROGATPRIES,
                                                          SET ONE                               15
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 33 of 47



 1 Response to Form Interrogatory 10.3:
2          No, I was not injured after the incident.
3    Form Interrogatory No. 11.1:
4 Exceptfor this action, in the last ten years have you filed an action or made a written
5 claim or demand for compensationfor your personal Injuries? If so, for each action,
6    claim, or demand state:
 7         a)    the date, time, and place and location of the incident (closest street
 8                address or intersection);
9          b)     the name, address, and telephone number of each person against Whom
to                the claim was made or action filed;
11         c)     the court, names of the parties, and case number of any action filed;
12         d)     the name, address, and telephone number of any attorney representing

13                you;
14         e)     whether the claim'or action has been resolved or is pending.
15 Responseto Interrogatory No. 11.1:
16         No,I have not filed another personal injury claim.
17 Form Interrogatorv No. 11.2:
18   In the last ten years have you made a written claim or demand for workers'
19 compensationbenefits? If so, for each claim or demand state:
20         a)     the date, time, and place of the incident giving rise to the claim;
21         b)     the name, address and telephone number of your employer at the time of
22                the injury;
23         c)     the name, address arid telephone number of the workers' compensation
24                insurer and the claim number;
25         d)     the period of time during which you received workers' compensation
26                benefits;
27         e)     a description of the injury;
28         f)     the name, address, and telephone number of any health care provider


     YOLANDA LOPEZ ARROYO'S RESPONSES TO 'FORM INTERROGATORJES,SET             ONE          16 ;
            Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 34 of 47



     1                that providedservices;
     2         g}     the case numberat the Workers' CompensationAppeals Board.
     3 Response to Interrogatory No. 11.2:
     4         No, I have not filed a workers' compensationclaim.
     5
     6 Form Interrogatory No. 12.1:
     7   State the name, address, and telephone number of each individual:
     8         a)     Who witnessedthe incident or the events occurring immediately before or
     9                after the incident;
    10         b)     who made any statement at the scene of the incident;
    11         c)     who heard any statements made about the incident by any individual at
    12                the scene;
    13 Response to Interrogatory No. 12.1:
    14 Objection. This interrogatoryseeks informationwhich may be protectedfrom
    15 disclosure by the attorney-clientprivilege and attorney work-proouotdoctrine. Without
    16 waiving these objections,this respondingparty states:
    17 Discovery and investigationare continuing. However,to the best of this responding
    18 party's knowledg~at this time, the response to this interrogatoryis, but may not be
    19 limited to:    There may be individualsWhoseidentities are unknownto this responding
    20   party at this time, who witnessed this incident,who have information regarding the
    21 incident, who made statements at the scene, andlor who heard statements about the
I   22 incident. Discoveryand Investigationare continuing.
    23 Form Interrogatory No. 12.2:
    24 Have you or anyone acting on your behalf interviewedany individual concerning the
    25 incident? If so, for each individual state:
    26         a)     The name, address, and telephone number of the individual interviewed:
    27         b)     the date of the interview;
    28         c)     the name, address, and telephone number ofthe person who conducted


         YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                    17 i
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 35 of 47



 1                 the interview.

 2   Response to Interrogatory      No. 12.2:

 3   ObJection.    This interrogatory seeks informalion which may be protected from

 4   disclosure by the attomey-client privilege and attorney work-product doctrine.

 5   Form Interrogatory    No. 12.3:

 6   Have you or anyone acting on your behalf obtained a written or recorded statement

 7   from any individual concerning the incident? If so. for each statement state:

 8          a)     The name. address. and telephone number of the individual from whom

 9                 the statement was obtained;

10          b)     the name, address. and telephone number of the individual who obtained

11                 the statement;

12          c)     the date the statement was obtained;

13          d)     the name. address, and telephone number of each person who has the

14                 original statement or a copy.

15 Response to Form Interrogatory         12.3:

16                 No.
17   Form Interrogatory    No. 12.4:

18   Do you or anyone acting on your behalf know of any photographs. films. or videotapes

19   depicting any place, object. or individual concerning the incident or plaintiffs injuries? If

20   so. state:

21          a)     the number of photographs of feet of film or videotape;

22          b)     the places. Objects, or persons photographed, filmed, or videotaped;

23          c)     the date the photographs. films. or videotapes were taken;

24          d)     the name, address. and telephone number of the individual taking the

25                 photographs. films. or videotapes;

26          e)     the name, address. and telephone number of each person who has the

27                 original or a copy.

28


     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM :INTERROGATORIES. SET ONE                        1.8
         Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 36 of 47



  1 Response to Form Interrogatory 12.4:
  2         No.
  3   Form InterJogatory No. 12.5:
  4   Do you or anyone acting on your behalf know of any diagram, reproduction, or model or
  5 any place or thing.(exceptfor items developed by expert witnesses covered by Code of
  6 Civil Proceduresection 2034) concerningthe incident? If so. for each item state:
  7         a)     the type (I.e.,diagram, reproduction. or model);
  8         b)     the subject matter;
  9         c)     the name. address, and telephone number of each person who has it.
 10 Response to Form Interrogatory 12.5:
 11         No, I do not know of any diagram, reproductionor any other model of the
 12 incident.
 13 Form Interrogatory No. 12.6:
 14 Was a report made by any person concerningthe Incider.rt?If so, state:
 15         a)     The name, title, identificationnumber, and employerof the person who
 16                made the report;
 17         b)     the date and type of report made;
 18         c)     the name; address. and telephone number of the person for·\Vhomthe
 19                report was made.
 20 R~spol'lse to Form Interrogatory 12.6:
 21         Yes. Costco made a report.They took photos of my shoes and the area.
 22   Form Interrogatory 'No. 12.7:
. 23 Have you or anyone acting on your behalf inspected the scene of the incident? If so,
 24 for each inspectjon state:
 25         a)     the name, address, and telephone number of the individualmaking the
 26                inspection (except for expert witnesses covered by Code of Civil
 27                Procedure section 2034);
 28         b)     the date of the inspection.


      IYOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES. SET ONE                  . 191
        Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 37 of 47



 1   Response to Form Interrogatory      No. 12.7:

 2          No.
 3   Form Interrogatory    No. 13.1:

 4   Have you or anyone acting on your behalf conducted surveillance of any individual
 5 involved in the incident or any party to this action? If so, for each surveillance state:
 6          a}    The·name. address, and telephone number of the inQivldual or party;
 7          b}    the timet date. and place of the surveillance;
 8          c}    the name. address, and telephone number of the individual who
 9                 conducted the surveillance.
10   Response to Form Interrogatory      No. 13.1:

11          No.
12   Form Interrogatory    No. 13.2:

13   Has a written report been prepared on the surveillance? If so. for each written report
14 state:
15          a)    the title;
16          b)    the date;
17          c)    the name, address. and telephone number of the indivIdual who prepared

18                the report;
19          d)    the name. address. and telephone number of each person Who has the
20                 original·or a copy.
21 Response to Form Interrogatory No. 13.2:
22          Unknown.
23   Form Interrogatory    No. 14.1:

24   Do you or anyone acting on your behalf contend that any person involved in the incident _
25   violated any statute. ordinance or regulation and that the violation was a legal
26   (pro)(imate cause of the incident? If so. identify each person and the statute,
27   ordinance. or regulation.
28


     YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES. SET ONE                         ,20
            Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 38 of 47



 1 Response to Form Interrogatory No. 14.1:
 2            Not applicable.
 3    Form Interrogatory No. 14.2:
 4 Was any person cited or chargedwith a violation of any statute, ordinance, or
 5 regulationas a result of this incident? If so, for each person state:
 6            a)    the name, address and telephone number:of the person
 7            b)    the statute, ordinance,or reg.ulationallegedly violated;
 8            c)    whether the person entered a plea in responseto the citation or charge
 9                  and, if SOt the plea entered;
10            d)    the name and address of the court or administrativeagency, names of the
11                  parties. and case number.
12    Response to Form Interrogatory No. 14.2:
13            Not applicable.
14 Form Interrogatory No. 17.1:
15 Is your responseto each requestfor admission served with these interrogatoriesan
16 unqualifiedadmission? If not. for each responsethat is not an unqualified admission:
17            a)    state the number of the request;
18            b)    state all facts upon which you base your response;
19            c)    state the names. addresees,and telephone numbers of all persons who
20                  have knowledgeof those facts;
211           d)    identify·alldocuments and other tangible things that support your
22                  response and state the name, address, and telephone number of the
23                  person who has each document or thing.
24
25
26

27    "'
28    //I


      YOLANDA LOPEZ ARROYO'S RESPONSES TO FORM INTERROGATORIES, SET ONE                      21
          Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 39 of 47



 1 ResPQnseto Fonn InterrogatoryNQ.~Jl ..j;.
 2              Not applicable. No request for admission was served with these Interrogatories.

 3
 4 DATED:            '011,1.\ 20                                                 Curtis Legal Group
                                                                                 A Professional Law Corporation
 5
 6
 7
                                                                                 BY_-h~~'----:-:!~                _
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21

22
23

24
25
26
27
28


     y-o-LAN----D-A-L--o-=-p=EZ::-A-:--:R=R~O:--::Y-:-O:"":'"::'S·RESPONSES
                                                                       TO FORM   INTERROGATORIES.    SET ONE          22
           Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 40 of 47



 1                                         PROOF OF SERVICE

2               J~ Linda Liesenfeld declare:
3               I am a resident of the State of California and over the age of eighteen years, and

4      not a party to the within action. My business address is Curtis legal Group, A

 5     Professional Law Corporation, 1300 K Street, Suite B. Modesto, CA 95353. On

6      October 22, 2020, I served the within document(s): YOLANDA LOPEZ RESPONSE TO
       FORM INTERROGATORIES, SET ONE
7
                       by transmitting via facsil11ile the above listed documents(s) to the fax
 8                     number(s) set forth below on this date before 5:00 p.m.

 9
            x         by placing the documents(s) listed above in a sealed envelope with
10                    postage thereon fully prepaid, for collection and mailing at said business
                      address, addressed as,set forth below. I am readily familiar with the
11                    business practice for collection and processing of documents for mailing
                      with the United States Postal Services; the documents served will be
12                    deposited today with the United States Postal Service in the ordinary
                      course of business.
13
                       by personally delivering the documents(s) listed above to the person(s) at
14                     the address(es) set forth below.

15
       Matthew C. Jaime
16     MATHENY SEARS L1NKERT & JAIME LLP
       3638 American River Drive
17     Sacramento, CA 95864

18

19
                I declare under penalty of perjury that the foregoing is true and correct.
20
       Executed on October 22, 2020, at Modesto, CA.
21
22

23
24
25 :
26 '

27
28
                                                                                                    2
Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 41 of 47




            EXHIB TD
                  Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 42 of 47

                                                                                             .
                                                                                             I
              1     Law offices of                                                 Electronically Filed
                    MATHENY SEARS LINKERT            & JAIME LLP                   9/17/202b 10:32 AM
              2     MA1THEW C. JAIME (SBN 140340)                                  Superior Court of California
                    3638 American River Drive                                      County.of Stanislaus
              3     Sacramento, California 95864
                    Telephone:   (916) 978-3434                                    Clerk of the Court
              4     Facsimile:   (916) 978-3430                                    By: Joshua Teixeira, Deputy

              5     Attorneys for Defendant, COSTCO WHOLESALE
                    CORPORATION
              6
              7
              8                                SUPERIOR COURT OF CALIFORNIA
              9                                      COUNTY OF STANISLAUS
   A.
   :J        10
  w
  :E
  ..,<~i~    11     YOLANDA LOPEZ,                                      Case No. CV-20-002694
  05D:<
    0_
u. ••.o::~   12                                                         ANSWER TO COMPLAINT
Sm~~
u.2!:z~
u...J~
             13
                         v.
                                       Plaintiffs,

o rn D:~                                                                Complaint filed: 6/18/20
~ D:w        14
  ~~w               COSTCO WHOLESALE
  (l)i~      15     CORPORATION and DOES 1 to 25,
  ~
  w ~(f,I           inclusive,
  :I:        16
  !;t                                  Defendant.
  :liE       17
             18

             19           Defendant COSTCO WHOLESALE CORPORATION [hereinafter "COSTeD"] hereby
             20    sets forth its Answer and Affirmative Defenses to Plaintiff YOLANDA LOPEZ's Complaint for
             21    Damages and demands trial by jury.
             22                                                     I

             23           COSTCO denies each and every, all and singular, generally and specifically, the allegations
             24    in said Complaint, and each and every part thereof; denies that plaintiff has been injured or
             25    damaged in any sum or manner whatsoever as a result of the action or inaction of CaSTCD, and
             26    further denies that plaintiff is entitled to any further relief whatsoever from COSTCD.
             27    III
             28
                                                                        1
                                                        ANSWER TO COMPUlNT
                   Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 43 of 47



              1                                                       n
              2              AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to

              3     plaintiff s Complaint on file herein, and to each and every cause of action contained therein,

              4      COSTCO is informed and believes and thereon alleges, that atthe time and place of the events

              5     described in plaintiff's Complaint, plaintiff was herself, careless, negligent or otherwise legally at

              6     fault, and that said carelessness, negligence or other legal fault on the part of plaintiff proximately

              7     caused or contributed to, in whole or in part, the injuries, losses and damages complained of, if

              8     any there are, by reason of these premises, plaintiff's Complaint is barred, or her recovery is

              9     reduced in direct proportion to the amount of contributory or other legal fault.
  a.
  :t         10                                                       m
   w
   :E
  cwi
  .., 2::g   11              AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to
  ol5l'§<
~ ~a:i       12- plaintiff's Complaint on file herein, and to each and every cause of action contained therein,
fa ~ ~~
9 za:~       13     caSTca     is informed and believes and thereon alleges, that at the time and place of the events
It-~
0-1   .
~~ffi~       14     described in plaintiffs Complaint, persons and entities as yet unknown to CaSTCO were careless,
  <::!!!l!
  w<
 U)1lO~
             15.    negligent or otherwise legally at fault, and that such conduct proximately caused or contributed to
  ~I~
  w     U)
  :c         16     the losses and damages, complained of by plaintiff, if any there are, and that liability should be
  ~
 :&          17     apportioned among CaSTCO and said persons and .entities based upon respective percentages of

             18     fault.
             19                                                       IV

             20              AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to

             21     plaintiff's COmplaint on file herein, and to each and every cause of action contained therein,

             22     COSTCO alleges that in the event plaintiff recovers judgment against CaSTea,            said judgment

             23     should be apportioned under equitable principles of comparative fault based upon percentages of

             24     liability attributable to each defendant or responsible person or entity.

             2S                                                       V

             26              AS A FURTHER, SEPARATE, AND DISTINCT ANSWER AND DEFENSE to

             27     plaintiff s Complaint, COSTCO alleges that plaintiff s Complaint fails to state facts sufficient to

             28     state a cause of action against COSTCO.
                                                                        2
                                                          ANSWER TO COMPLAINT
                   Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 44 of 47



              1                                                      VI                        I
                                                .                                            I
              2                AS A FURTHER,        SEPARATE,     AND DISTINCT          ANSW,ER AND DEFENSE to
                                                                                               I


              3     plaintiffs   Complaint, COSTCO alleges that as to each and every cause of action alleged in

              4     plaintiff's Complaint, the court lacks personal jurisdiction over COSTCD.

              5                                                      VII
              6                AS A FURTHER,        SEPARATE,     AND DISTINCT          ANSWER AND DEFENSE to

              7     plaintiff's Complaint, COSTCO alleges that as to each and every cause of action alleged in

              8     plaintiff's Complaint, the court lacks subject matter jurisdiction over COSTCO.

              9                                                     vm
   ~         10                AS A FURTHER,        SEPARATE,     AND DISTINCT          ANSWER AND DEFENSE              to
   w
   == ..,.
  ~~I
  05 ~:g;
             11     plaintiff's Complaint, CDSTCD alleges that plaintiff lacks capacity to sue for the claims set forth

~ ~ l%:il§   12     therein.
    w~f2
f3o ~a::-
             13                                                      IX
iE~~g
o    -
    ffi~
~ (I)        '14               AS A FURTHER,        SEPARATE,     AND DISTINCT          ANSWER AND DEFENSE to
s ~~w                                  I
 ~co~
             15     plaintiff's Complaint, and to each and every cause of action contained therein, COSTeo alleges
  ~i~
  w en
  ::a:::     16     that plaintiff, with the exercise of reasonable diligence and effort, would have and could have
  ~
  :i         17     mitigated the damages alleged in said Complaint, if any there are, and that the resultant damages,
                                                                                    I



             18     if any, complained of in said Complaint were directly and proximately caused by the failure,

             19     neglect and refusal of plaintiff to exercise reasonable diligence in an effort to mitigate the damages

             20     alleged.

             21                                                       X

             22                AS A FURTHER,        SEPARATE,     AND DISTINCT          ANSWER AND DEFENSE to

             23     plaintiff's Complaint on file herein, and to each and every cause of action contained therein,

             24     CaSTeO       is informed and believes and thereon alleges that the injuries of which plaintiff

             2S     complains, are the proximate result of the acts, errors or omissions, negligence or other legal fault

             26     of parties, codefendants, persons, partnerships, corporations and entities, both named and

             27     unnamed. By virtue of the provisions of California Civil Code sections 1431 et seq. (proposition

             28     51, adopted June 3, 1986),CaSTeO respectfully requests that damages; if any, be allocated and
                                                                       3                           I
                                                                                                   I


                                                          ANSWER TO COMPLAINT                      I
                   Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 45 of 47



               1    apportioned amongst all causative factors and that COSTCO be found legally
                                                                                         ,     responsible only for
                                                                                               I
               2    COSTCO's determined share of1egal fault.

               3                                                     XI

               4             AS A FURTHER,        SEPARATE       AND DISTINCT         ANSWER        AND DEFENSE to

               5    plaintiff's Complaint on file herein, COSTCO alleges that plaintiff's Complaint is barred by the

               6    applicable statute of limitations set forth in the California Code of Civil Procedure,

               7                                                    XII

               8             AS A FURTHER, SEPARATE AND DISTINCT DEFENSE; it is hereby alleged that

               9    COSTCO did not have either actual or constructive notice, or had inadequate notice, of the alleged
  A.
  ..J
  ..J
  w           10    dangerous condition described in the Complaint or that said condition had existed for a sufficient
  ! ~
 ~~~          11    time prior to the accident described in the Complaint for measures to have been reasonably taken
 o«S~~
~ ~o:~        12    to protect against, remedy, or warn of the alleged condition.
f3~~f2
    13                                                              XIII
~!ii~
o . -
  U)a:~
~ O::w        14             AS A FURTHER, SEPARATE AND DISTINCT DEFENSE, it is hereby alleged that
  <~w
  W :!i
 U)~~         15    at the time of the accident described in the Complaint, COSTCO did not have any care, custody,
  ~IOO
  IIJ "" ~
  :r:         16    control, or supervision over the area where said accident allegedly occurred.
  !cC
 :!           17                                                    XIV

             '18             AS A FURTHER, SEPARATE AND DISTINCT DEFENSE, it is hereby alleged that
                                                         .,
              19    the dangerous condition or defects allegedly existing on the premises described in the Complaint,

              20    if said condition or defects existed, which is expressly denied, then said condition or defects were

              21    or should have been open and obvious to plaintiff, and therefore no warning about said condition

              22    or defects was necessary or required.

              23                                               . XV

              24             AS A FURTHER,        SEPARATE       AND DISTINCT         ANSWER AND DEFENSE to

              25    plaintiff's Complaint on file herein, the COSTCO alleges that at the time and place referred to in

              26    plaintiff s Complaint, plaintiff voluntarily assumed the risk of injury and damage to herself and

              27    that any injury or damage suffered by said plaintiff at said time and place was voluntarily assumed

              28    byber.
                                                                       4
                                                         ANSWER TO COMPLAINT
                    Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 46 of 47



                1                                                   XVI
                2            AS A FURTHER,          SEPARATE       AND DISTINCT          ANSWER      AND DEFENSE to

                3     plaintiffs Complaint on file herein, and to each and every purported cause of action contained

                4     therein, COSTeo alleges that the risk of injury created by the alleged condition of property was

                5     minor. trivial or insignificant in light of the surrounding circumstances and did not create a

                6     substantial risk of injury. Plaintiff is therefore barred entirely from recovery against COSTCO, or

                7     alternatively, plaintiff should have the recovery, if any, proportionally reduced.

                8                                                    XVII

                9            AS A FURTHER,          SEPARATE       AND DISTINCT          Al~SWER AND DEFENSE to .
   a:.
   ..J
   ..J
   w           10     plaintiffs Complaint on file herein, COSTeO alleges that COSTeo           presently has insufficient
   :E
   :a:~i8
  .,-~         11     knowledge and information upon which to form a belief as to whether COSTeO may have
  ~ OC<c 0_
u, I-OCZ
Oa:::wo::      12     additional, as yet unstated, defenses. Accordingly, COSTeO reserves the right to assert additional
Cf)W>O
W~-ll-
ozoc:J
it: _ Z«       13     defenses in the event discovery and investigation reveals a factual and legal basis for such
lS..J5CJ.
~CI) E!0
:5 a:::w~      14     affirmative defenses.
   <C::tLLJ
   W<C::t
  (I) ~~
               15            WHEREFORE, CaSTeO           prays:
   ~~~
   w      UJ
   J:
   l-
               16            1.      Plaintiff take nothing against it by her Complaint:
   e
  ::IE         17            2.      Defendant has judgment for its costs of suit; and

               18            3.      Such other and further relief as the court deems just and proper.

               19      Dated: September1i2020                                 MATHENY SEARS LINKERT & JAIME LLP

               20

               21

               22

               23
               24

               25

               26
               27

               28
                                                                          5
                                                           ANSWER TO COMPLAINT
                       Case 1:20-cv-01654-DAD-HBK Document 1 Filed 11/20/20 Page 47 of 47


                   1    LOPEZ v. COSTCO
                        STANISLAUS COUNTY SUPERIOR COURT CASE NO. CV.20-002694
                   2
                                                                   PROOF OF SERVICE
                   3
                                I am a citizen of the United States and employed in Sacramento County. I am over the age
                   4    of eighteen years and not a party to the within-entitled action. My business address is 3638
                        American River Drive, Sacramento, CA 95864. On this date. I served:
                   5
                                                             ANSWER TO COMPLAINT
                   6
                        {X]       BY MAIL.       By placing a. true copy thereof enclosed in a sealed envelope. with postage
                   7              thereon fully prepaid, in the United States Post Office mail box at Sacramento, California.
                                  addressed as set forth below', I am readily familiar with my firm's practice of collection and
                   8              processing correspondence for mailing. It is deposited with the U.S. Postal Sen ice on the !
                                  same day in the ordinary course of business. I am aware that on motion of party served. I
                   9              service is presumed invalid if postal cancellation date of postage meter date is more than 1
      ~
      ...J                        day after date of deposit for mailing in affidavit.
      UJ
                  to
      :It               []        BY PERSONAL SERVICE. I caused such document(s)                to be personally   hand delivered
      :i(~i       11              on this same date to the person(s) as set forth below.
    ,-'"
    05.a:'<
       0_
L>- t-a:Z         12    [ ]       BY FACSIM1LE TRA~SMISSION.                 I transmitted such document(s)         by facsimile
o ~Wa:
/I) w>O
w :.:.O::!!'                      machine to the facsimile number for the person(s) as set forth below.
22':Z:l           13
It.:; tS o              [ ]       BY ELECTRONIC          MAIL: by sending the attached document via electronic mail to the
o     -0
3:0'.la:~
:sIt:Wz           14              e-mail addresses set forth below:
      i:i
      ::iw
      <:t
      CI)~~
      >~C,.)
                  ]5    [ ]       BY OVERNIGHT COURIER. By placing a true copy thereof enclosed in a sealed Federal
      Z
      w
             (3                   Express envelope, with the correct fee to be paid, in the correct drop box at Sacramento.
      ::r:        16              California, addressed as set forth below. I am readily familiar with my firm's practice 01
      t-
      oe(
      :i                          collection and processing Federal Express for overnight delivery.
                  17
                            Maria C. Jaime                                     Attorney for Plaintiff LOPEZ
                  18
                            Curtis Legal Group, A Prof. Law Corp.
                            PO Box 3030
                  19
                            1300 K St., Suite B
                  20        Modesto. CA 95353

                            T: 209-52 1-1800
                  21
                            F: 209-572-3501
                  22    I   Email: maHme{ii;curtisle~algroup.com

                  23
                                  I declare under penalty of perjury, according to the laws of the State of California.   that the   I
                  24
                        foregoing is true and correct.
                  25
                                  Executed this   \1 day of September,     2020, at Sacramento. California,
                  26
                                                                          ()O~
                  27
                                                                          ~aRincon
                  28
                                                                                           ~-------
                                                                      PROOF OF SERVICE
